Case 2:20-cv-00014-JPJ-PMS Document 3 Filed 07/13/20 Page 1 of 1 Pageid#: 39




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               BIG STONE GAP DIVISION

MELINDA SCOTT,                                       )
    Plaintiff                                        )
                                                     )
v.                                                   ) Civil Action No. 2:20cv00014
                                                     )
WISE COUNTY DEPARTMENT OF                            )
SOCIAL SERVICES, et al.,                             )
     Defendants                                      )
                                                     )


          ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

       IT IS ORDERED: The plaintiff's application under 28 U.S.C. § 1915 to proceed
without prepaying fees or costs is:

(x) Granted:

     The clerk is ordered to file the complaint and issue a summons. The United States marshal
     is ordered to serve the summons with a copy of the complaint and this order on the
     defendant(s). The United States will advance the costs of service. Prisoner plaintiffs are
     responsible for full payment of the filing fee.

( ) Granted Conditionally:

     The clerk is ordered to file the complaint. Upon receipt of the completed summons and
     USM-285 form for each defendant, the clerk will issue a summons. If the completed
     summons and USM-285 forms are not submitted as directed, the complaint may be
     dismissed. The United States marshal is ordered to serve the completed summons with a
     copy of the complaint and this order on the defendant(s). The United States will advance
     the costs of service. Prisoner plaintiffs are responsible for full payment of the filing fee.

( ) Denied:

     This application is denied for these reasons:


Date: July 13, 2020.                                 s/   Pamela Meade Sargent
                                                      UNITED STATES MAGISTRATE JUDGE
